Citation Nr: 0836828	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, 
with deviated septum and allergies.

2.  Entitlement to service connection for hives.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and October 2006 rating 
decisions.  The November 2004 decision by the New York, New 
York, RO denied service connection for asthma.  The October 
2006 decision by the Huntington, West Virginia, RO denied 
service connection for chronic sinusitis with deviated septum 
and allergies, tuberculosis, and hives.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the April 2007 VA Form 9, Appeal to Board of Veterans' 
Appeals, which perfected the veteran's appeal with regard to 
chronic sinusitis with deviated septum and allergies, 
tuberculosis, and hives, the veteran stated that he wanted a 
hearing before a member of the Board, to be held at the RO.

On a form titled "Appeal Hearing Options," also received in 
April 2007, the veteran indicated that he was requesting a 
hearing before a decision review officer (DRO) at the RO.  He 
did not check any of the options for a Board hearing.

In September 2007, the RO wrote the veteran and asked him to 
clarify his hearing request.  The letter informed him that 
apparently conflicting requests had been received.  The 
veteran was told that he could have both a DRO and a Board 
hearing if he wished, and that in that case a DRO hearing 
would be held first.  If the issues on appeal were not 
resolved, a supplemental statement of the case would be 
issued and a Board hearing scheduled.

The veteran replied and stated, "Please schedule me for the 
hearing with a member of the Board of Veterans [sic] 
Appeals" at the RO.  He also wanted a local hearing, and 
repeated the language of the September 2007 letter, stating 
that if the issues on appeal were not resolved following the 
local hearing, he wanted to received a supplemental statement 
of the case and then have a Board hearing.  The Board notes 
that in captioning his statement, the veteran listed all 
disabilities currently on appeal.

A DRO hearing was scheduled for February 2008; the veteran 
failed to report without a showing of good cause or any 
attempt to reschedule.  Further, no communication was 
received from the veteran withdrawing his request for a Board 
hearing.  No Board hearing has been scheduled.

Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by 
the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

